DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 11/25/2020.
Claims 1-15 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-15 are either directed to a method, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis.  Claim 1 recites the limitations of:
A method for controlling, by an integrated travel management and payment card system, usage of a payment card in accordance with a corporate travel policy, the method comprising: 
issuing, by an integrated travel management and payment card system, to a user, a payment card for use during at least one business trip of a user, the payment card in a deactivated state; 
receiving, by the integrated travel management and payment card system, from an external payment processing platform, an identification of a payment card charge request from the user; 
determining, by the integrated travel management and payment card system, that the payment card charge request occurs during a time when the user is scheduled to be on the at least one business trip; 
determining, by the integrated travel management and payment card system, that the payment card charge request is in accordance with at least one corporate travel and expense policy associated with the user; and 
transmitting, by the integrated travel management and payment card system, to the external payment processing platform, an authorization of the payment card charge request, based upon the determination that the request occurs during the time when the user is scheduled to be on the business trip and the determination that the request is authorized by the at least one corporate travel and expense policy associated with the user.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice and commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.    Therefore, Claim 1 is abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite an integrated travel management and payment card system.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0093] – [0105] about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claim 1, is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-15 further define the abstract idea that is present in their respective independent claim 1 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-15 are directed to an abstract idea.  Thus, the claims 1-15 are not patent-eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (US PG PUB 2013/0290184 A1) in view of Wendt (US PG PUB 2007/0282740 A1).

Regarding claim 1 
receiving, by the integrated travel management and payment card system, from an external payment processing platform, an identification of a payment card charge request from the user; (See at least Shapiro [0064] In one implementation, the method 200 includes an act of identifying a transaction (ACT 220). For example, the VSPC server can identify a transaction corresponding to the VSPC card (ACT 220). The identified transaction (ACT 220) can indicate that a user has presented the VSP card at a point of sale terminal in an attempt to purchase a good or service. In this example, the VSP card can be linked with the purchasing card, and the point of sale terminal communicates with the purchasing card issuer via the acquirer or issuer network to request approval for the transaction and to charge the transaction to the purchasing card. The VSPC server can identify the transaction (ACT 220) by receiving a communication from the point of sale terminal or from the purchasing card issuer. The transaction can be identified (ACT 220) by receiving the request for approval for the transaction from the point of sale terminal, from the purchasing card issuer, by receiving a response from the purchasing card issuer to the point of sale terminal, or by receiving a separate transmission at the VSPC server from the point of sale terminal or from the purchasing card issuer.
determining, by the integrated travel management and payment card system, that the payment card charge request occurs during a time when the user is scheduled to be on the at least one business trip; (See at least Shapiro [0053] The restriction criteria can indicate, for example, that use of the VSP cards is limited to travel expenses, (e.g., a subject matter restriction) or food purchases (e.g., a service restriction). In some implementations, the VSPC server 120 can receive from an authorized user an adjustment to the restriction criteria particular to one of the VSP cards. For example, one employee may be travelling for business, and the restriction criteria of the VSP card assigned to that employee can be adjusted to add a time restriction that authorizes additional or different transactions during the time period of the business trip.  [0065] In some implementations, the method 200 includes an act of determining that the transaction satisfies the restriction criteria (ACT 225). For example, the VSPC server can compare the transaction and the circumstances under which the transaction was made (e.g., the time, location, monetary value, merchant, or time period since the most recent previous transaction) with the restriction criteria. When the transaction satisfies the restriction criteria, the VSPC server can determine that the restriction criterion is satisfied (ACT 225).
determining, by the integrated travel management and payment card system, that the payment card charge request is in accordance with at least one corporate travel and expense policy associated with the user; (See at least Shapiro [0053] The restriction criteria can indicate, for example, that use of the VSP cards is limited to travel expenses, (e.g., a subject matter restriction) or food purchases (e.g., a service restriction). In some implementations, the VSPC server 120 can receive from an authorized user an adjustment to the restriction criteria particular to one of the VSP cards. For example, one employee may be travelling for business, and the restriction criteria of the VSP card assigned to that employee can be adjusted to add a time restriction that authorizes additional or different transactions during the time period of the business trip.  [0065] In some implementations, the method 200 includes an act of determining that the transaction satisfies the restriction criteria (ACT 225). For example, the VSPC server can compare the transaction and the circumstances under which the transaction was made (e.g., the time, location, monetary value, merchant, or time period since the most recent previous transaction) with the restriction criteria. When the transaction satisfies the restriction criteria, the VSPC server can determine that the restriction criterion is satisfied (ACT 225).
transmitting, by the integrated travel management and payment card system, to the external payment processing platform, an authorization of the payment card charge request, based upon the determination that the request occurs during the time when the user is scheduled to be on the business trip and the determination that the request is authorized by the at least one corporate travel and expense policy associated with the user.  (See at least Shapiro [0053] [0066] Responsive to a determination that the restriction criteria is satisfied (ACT 225) the method 200 can include an act of authorizing the transaction (ACT 230). For example, the VSPC server can communicate an authorization notification to the point of sale terminal or to the purchasing card issuer indicating that the VSP card is eligible to make the transaction on behalf of the purchasing card. In some implementations, the VSPC server can authorize the transaction (ACT 230) based on characteristics of the purchasing card, such as the billing cycle, interest rate, or benefits or awards associated with use of the purchasing card.)

However Shapiro does not specifically teach: issuing, by an integrated travel management and payment card system, to a user, a payment card for use during at least one business trip of a user, the payment card in a deactivated state;
However Wendt teaches: 
issuing, by an integrated travel management and payment card system, to a user, a payment card for use during at least one business trip of a user, the payment card in a deactivated state; (See at least Wendt [0012], [0015], and [0061]: [0012] The first party, which is responsible for a related credit instrument, e.g., a primary account, is configured to communicate a request to the administrator requesting that a credit, debit, checking or prepaid card account be issued to a second party. [0061] If approved, the system issues a card to second party 350 as well as a PIN number or other system and method for verifying the identity of, i.e., authenticating, the user at, for example, an ATM. Upon receipt of the card, before use, the system may require the card member to activate second party card account 332 (e.g., sign the card and/or place a telephone call to a predetermined number).  [0015] It should be noted that a first party may be a company, entity, guardian and/or any other party which provides credit or payment for a second party. Also, as used herein, the term "second party" refers to one or more recipient of a credit or other payment line established at the request of a first party. It should be noted that a second party may be any person, entity, and/or other party capable of receiving and using a credit line provided by a first party and may be an employee, entity, dependent child or any other party capable of receiving a credit line or any other payment arrangement.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Virtual special purchasing card of Shapiro with the electronic funds card of Wendt since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “system facilitates provision of funds to a second party and control of the spending of second party by an employer or sponsor through establishment or modification of one or more spending limits.” (Wendt (Abstract)) Therefore, Claim 1 is obvious over the disclosure of Shapiro and Wendt.

Regarding claim 2
The method of claim 1, wherein issuing further comprises issuing a physical payment card.  (See at least Shapiro [0013] In one implementation, a virtual specific purchasing card ("VSP card") can be provided to a user. The VSP card can be a physical card, such as a plastic or laminated card having information encoded thereon, such as a VSP card number.)

Regarding claim 3 
The method of claim 1, wherein issuing further comprises issuing a virtual payment card.  (See at least Shapiro [0092] Further, the VSP card need not by a physical card and may be a virtual card represented for example by an account number stored in a memory unit accessible by a smart phone or other computing device.)

Regarding claim 4
The method of claim 1, wherein issuing further comprises issuing a payment card implementing mobile payment technology.  (See at least Shapiro [0092] Further, the VSP card need not by a physical card and may be a virtual card represented for example by an account number stored in a memory unit accessible by a smart phone or other computing device.)
Regarding claim 14
The method of claim 1 further comprising, before determining that the payment card charge request occurs during the time when the payment card holder is scheduled to be on the business trip, determining that the payment card is categorized as a card that is only available when the payment card holder is on the business trip.  (See at least Shapiro [0053]  The restriction criteria can indicate, for example, that use of the VSP cards is limited to travel expenses, (e.g., a subject matter restriction) or food purchases (e.g., a service restriction). In some implementations, the VSPC server 120 can receive from an authorized user an adjustment to the restriction criteria particular to one of the VSP cards. For example, one employee may be travelling for business, and the restriction criteria of the VSP card assigned to that employee can be adjusted to add a time restriction that authorizes additional or different transactions during the time period of the business trip.)

Regarding claim 15
The method of claim 1 further comprising, before transmitting the authorization of the payment card charge request, determining, by the integrated travel management and payment card system, that the payment card charge request originates at a location associated with the business trip.  (See at least Shapiro [0026] The user can add time, location, value, use, or other rules or restrictions on the use of the VSP card. When the VSP card is presented, the purchase can be authorized when the transaction complies with the restrictions of the VSP card, and can be declined when the transaction violates the restrictions.)

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (US PG PUB US 2013/0290184 A1) in view of Wendt (US PG PUB 2007/0282740 A1) and further in view of Johnson (US PG PUB 2016/0104239 A1)

Regarding claim 5

However, Shapiro does not specifically teach: The method of claim 1, wherein issuing further comprises issuing a payment card implementing biometric-associated payments.  

However, Johnson teaches at least at [0051] User authentication may be required by the system at various times during operation of the system. The system prompts the user for at least one authentication credential (e.g., a password, a passcode, a personal identification number (PIN), an answer to a security question, a biometric input, readable indicia, a gesture, a user input, or the like).

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Virtual special purchasing card of Shapiro with the pre-contracted staged currency exchange system of Johnson since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “generating a contract based on processing the travel information, wherein the contract comprises terms for executing one or more transactions using the negotiated currency exchange rate, wherein the negotiated currency exchange rate is valid for at least one of a predetermined location, a predetermined number of transactions, or a predetermined period of time.” (Johnston [0052]) Therefore, Claim 5 is obvious over the disclosure of Shapiro and Wendt in view of Johnson.

Regarding claim 6
However Shapiro does not specifically teach: The method of claim 1 further comprising, before receiving the identification of the payment card charge request, receiving, by the integrated travel management and payment card system, booking information for at least one travel reservation made in connection with the business trip, the booking information including an identification of a commencement time of the business trip and an identification of a completion time of the business trip.  
However, Johnson teaches at least at [0053] FIG. 2 illustrates an exemplary user interface 200 for enabling the user to input information associated with the trip. At block 210, the user inputs one or more destination locations of the trip. The user is enabled to select multiple locations from a list, or input a custom location. At block 220, the user is enabled to select or input dates that define a duration of the trip. The user is enabled to select an arrival date and time for each location or for the trip as a whole. At block 230, the user is enabled to input an amount of funds required for each location or for the duration of the trip as whole. The user is enabled to select or input an amount of funds and/or a currency. At block 240, the system calculates a currency exchange rate based on processing at least the above inputted information, market information, or other information. 

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Virtual special purchasing card of Shapiro with the pre-contracted staged currency exchange system of Johnson since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “generating a contract based on processing the travel information, wherein the contract comprises terms for executing one or more transactions using the negotiated currency exchange rate, wherein the negotiated currency exchange rate is valid for at least one of a predetermined location, a predetermined number of transactions, or a predetermined period of time.” (Johnston [0052]) Therefore, Claim 6 is obvious over the disclosure of Shapiro and Wendt in view of Johnson.

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (US PG PUB 2013/0290184 A1) in view of Wendt (US PG PUB 2007/0282740 A1) further in view of Johnson (US PG PUB 2016/0104239 A1) and further in view of Steinlicht (US PG PUB 2017/0011399 A1)

Regarding claim 7
However Shapiro does not specifically teach: The method of claim 6 further comprising activating, by the integrated travel management and payment card system, the payment card at a first time period prior to the commencement time of the business trip.  

However Steinlicht teaches at least at: [0037] The embodiment depicts in FIG. 3 divides rules into scheduled rules 302 and triggered rules 304. Broadly speaking, scheduled rules are those which depend only on the passage of time rather than an external event. Thus, in the example given above, the user who wishes to disable an account from 5 pm through 9 am each day could accomplish this in one embodiment using two scheduled rules, one to disable the account each day at 5 pm and one to enable it each day at 9 am. In an alternate embodiment, a single rule indicating both the start and end for the period of time for which the account is to be disabled could instead be specified.


It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Virtual special purchasing card of Shapiro with the rule -based locking and unlocking of payment accounts of Steinlicht since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “allow a user to define rules for circumstances when their payment vehicle will not, or should not, be used.” (Steinlicht (abstract)) Therefore, Claim 7 is obvious over the disclosure of Shapiro, Wendt and Johnson in view of Steinlicht.

Regarding claim 8 
However Shapiro does not specifically teach: The method of claim 7, wherein activating further comprises modifying a data structure associating the payment card with the user and with the at least one business trip, the modification indicating that the payment card is active and authorizing payment card transactions in accordance with at least one corporate travel and expense policy associated with the user.  
However Steinlicht teaches at least at: [0033-0034] In some embodiments, the activation or deactivation state of an account is independent of any particular transaction. This may be the case where, as discussed above, funds are transferred away from the funding account for the card to a separate account. In other embodiments, the activation or deactivation state of an account is particular to a pending transaction.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Virtual special purchasing card of Shapiro with the rule -based locking and unlocking of payment accounts of Steinlicht since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “allow a user to define rules for circumstances when their payment vehicle will not, or should not, be used.” (Steinlicht (abstract)) Therefore, Claim 8 is obvious over the disclosure of Shapiro, Wendt and Johnson in view of Steinlicht.

Regarding claim 9
However Shapiro does not specifically teach: The method of claim 7 further comprising: determining, by the integrated travel management and payment card system, subsequent to the activating of the payment card, that a second time period has begun, the second time period subsequent to the completion time; and deactivating, by the integrated travel management and payment card system, the payment card based upon the determination that the second time period has begun.  
However Steinlicht teaches at least at: [0037] The embodiment depicts in FIG. 3 divides rules into scheduled rules 302 and triggered rules 304. Broadly speaking, scheduled rules are those which depend only on the passage of time rather than an external event. Thus, in the example given above, the user who wishes to disable an account from 5 pm through 9 am each day could accomplish this in one embodiment using two scheduled rules, one to disable the account each day at 5 pm and one to enable it each day at 9 am. In an alternate embodiment, a single rule indicating both the start and end for the period of time for which the account is to be disabled could instead be specified.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Virtual special purchasing card of Shapiro with the rule -based locking and unlocking of payment accounts of Steinlicht since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “allow a user to define rules for circumstances when their payment vehicle will not, or should not, be used.” (Steinlicht (abstract)) Therefore, Claim 9 is obvious over the disclosure of Shapiro, Wendt and Johnson in view of Steinlicht.

Regarding claim 10
However Shapiro does not specifically teach: The method of claim 9, wherein deactivating further comprises modifying a data structure associating the payment card with the user and with the at least one business trip, the modification indicating that the payment card is deactivated and that payment card transactions are not authorized.  
However Steinlicht teaches at least at: [0033-0034] and [0037] : [0033] In some embodiments, the activation or deactivation state of an account is independent of any particular transaction. This may be the case where, as discussed above, funds are transferred away from the funding account for the card to a separate account. In other embodiments, the activation or deactivation state of an account is particular to a pending transaction. And  [0037] The embodiment depicts in FIG. 3 divides rules into scheduled rules 302 and triggered rules 304. Broadly speaking, scheduled rules are those which depend only on the passage of time rather than an external event. Thus, in the example given above, the user who wishes to disable an account from 5 pm through 9 am each day could accomplish this in one embodiment using two scheduled rules, one to disable the account each day at 5 pm and one to enable it each day at 9 am. In an alternate embodiment, a single rule indicating both the start and end for the period of time for which the account is to be disabled could instead be specified.
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Virtual special purchasing card of Shapiro with the rule -based locking and unlocking of payment accounts of Steinlicht since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “allow a user to define rules for circumstances when their payment vehicle will not, or should not, be used.” (Steinlicht (abstract)) Therefore, Claim 10 is obvious over the disclosure of Shapiro, Wendt and Johnson in view of Steinlicht.


Regarding claim 11
However Shapiro does not specifically teach:  The method of claim 9 further comprising: receiving, after the activating of the payment card and before the deactivation of the payment card, an authorization request from an external payment processing platform for a payment card charge;  determining that the authorization request occurs after the activating of the payment card and before the deactivation of the payment card; and authorizing the payment card charge.  
However Steinlicht teaches at least at: [0054] Decision 408 determines whether the transaction received at step 404 in in compliance with the user's defined rule set, based on the results of the evaluation at step 406. If decision 408 indicates that the transaction received at step 404 complied with the users specified rules, processing proceeds to step 410, where processing of the transaction proceeds as normal. In some embodiments, the merchant point of sale is sent a transaction approval message. In other embodiments, there may be additional processing required (e.g., checking an account balance) before the transaction can be approved.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Virtual special purchasing card of Shapiro with the rule -based locking and unlocking of payment accounts of Steinlicht since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “allow a user to define rules for circumstances when their payment vehicle will not, or should not, be used.” (Steinlicht (abstract)) Therefore, Claim 11 is obvious over the disclosure of Shapiro, Wendt and Johnson in view of Steinlicht.

Regarding claim 12
However Shapiro does not specifically teach: The method of claim 11 further comprising: receiving, after the deactivation of the payment card, an identification of a second payment card charge request from the user; determining that the second payment card charge request occurs after the deactivation of the payment card; and declining the payment card charge.  
However Steinlicht teaches at least at: [0055] If decision 408 instead indicated that the transaction received at step 404 should be declined, processing proceeds to step 412, where a rejection of the transaction is sent to the merchant point-of-sale… In some embodiments, the user is also notified that a transaction has been rejected because the account has been locked in accordance with their rules.
(NOTE: the rules include the time when the card is activated and deactivated)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Virtual special purchasing card of Shapiro with the rule -based locking and unlocking of payment accounts of Steinlicht since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “allow a user to define rules for circumstances when their payment vehicle will not, or should not, be used.” (Steinlicht (abstract)) Therefore, Claim 12 is obvious over the disclosure of Shapiro, Wendt and Johnson in view of Steinlicht.

Regarding claim 13
However Shapiro does not specifically teach: The method of claim 6, wherein determining that the payment card charge request occurs during a time when the user is scheduled to be on the at least one business trip further comprises determining that the payment card charge request occurs after the commencement time and before the completion time.  
However Steinlicht teaches at least at: [0055] If decision 408 instead indicated that the transaction received at step 404 should be declined, processing proceeds to step 412, where a rejection of the transaction is sent to the merchant point-of-sale… In some embodiments, the user is also notified that a transaction has been rejected because the account has been locked in accordance with their rules.
(NOTE: the rules include the time when the card is activated and deactivated)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Virtual special purchasing card of Shapiro with the rule -based locking and unlocking of payment accounts of Steinlicht since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “allow a user to define rules for circumstances when their payment vehicle will not, or should not, be used.” (Steinlicht (abstract)) Therefore, Claim 13 is obvious over the disclosure of Shapiro, Wendt and Johnson in view of Steinlicht.

Prior Art of Record Not Currently Relied Upon
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20150254648-A1; US-20180089598-A1 and US-7783568-B1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        November 19, 2022